        Case 1:17-cv-02989-AT Document 1063 Filed 02/08/21 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


  DONNA CURLING, ET AL.,
  Plaintiffs,
                                                  Civil Action No. 1:17-CV-2989-AT
  v.

  BRIAN KEMP, ET AL.,
  Defendants.


      COALITION PLAINTIFFS’ NOTICE OF UPCOMING ELECTIONS

       In its December 2, 2020 Order (Doc. 1021), this Court deferred ruling on

Plaintiffs’ request for injunctive relief related to scanner settings (Doc. 990) until

after the completion of the January 2021 runoff election. The Court acknowledged

that it “is understandable that Plaintiffs seek a remedy here as soon as possible,”

but found that the “non-stop demands that have been placed upon the Secretary”

were too great for the Court to consider granting relief at that time. (Doc. 1021 at

1).

       The unusual demands upon the Secretary of State have now subsided and, as

shown in Exhibit A, there are a number of upcoming elections across the State.

The State House District 90 election will be held in DeKalb, Henry and Rockdale

Counties on February 9, with a run-off if necessary on March 9. Also on February

9, citizens in Spalding, Fayette, Pike and Upson Counties will vote for the District
        Case 1:17-cv-02989-AT Document 1063 Filed 02/08/21 Page 2 of 7




Attorney for the Griffin Judicial Circuit. Then, on March 16, elections will be held

in 41 counties, such as the race for County Supervisor in Clinch County, the

SPLOST in Schley County, the E-SPLOST in Elbert County, the probate judge in

Macon County and the referendum on alcohol sales in Tattnall County. Runoffs

from all the March 16 elections will be held on April 13.

      These elections are well-suited to implementation of either of the two

alternative simple and straightforward scanner remedies summarized in Plaintiffs’

Reply Brief (Doc. 1016). The Order should direct the Secretary to direct every

county superintendent to either 1) set the brightness setting to a value of twenty-

five (25) on the ICC Scanning Devices, but to leave the other settings at their

default values; or 2) set the Blank Contests filter to flag all undervotes for Vote

Review Panel scrutiny. (See Doc. 106 at 5-7). It appears that all but five of the 46

elections on March 16 will feature only one race on the ballot and turnout is

expected to be modest. Both options are effective remedies which can be selected

at the disecretion of the county to best match the specifics of their ballot content

and local practices. The remedies will take county supervisors only minutes to

complete and will greatly reduce the existing risk of disenfranchisement.




                                        PAGE 2
      Case 1:17-cv-02989-AT Document 1063 Filed 02/08/21 Page 3 of 7




    Respectfully submitted this 8th day of February, 2021.

/s/ Bruce P. Brown                      /s/ Robert A. McGuire, III
Bruce P. Brown                          Robert A. McGuire, III
Georgia Bar No. 064460                  Admitted Pro Hac Vice
BRUCE P. BROWN LAW LLC                    (ECF No. 125)
1123 Zonolite Rd. NE                    ROBERT MCGUIRE LAW FIRM
Suite 6                                 113 Cherry St. #86685
Atlanta, Georgia 30306                  Seattle, Washington 98104-2205
(404) 386-6856                          (253) 267-8530
                 Counsel for Coalition for Good Governance

/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Suite 1530
Atlanta, Georgia 30326
(404) 869-7600

               Counsel for William Digges III, Laura Digges,
                     Ricardo Davis & Megan Missett




                                    PAGE 3
        Case 1:17-cv-02989-AT Document 1063 Filed 02/08/21 Page 4 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


  DONNA CURLING, ET AL.,
  Plaintiffs,
                                                   Civil Action No. 1:17-CV-2989-AT
  v.

  BRIAN KEMP, ET AL.,
  Defendants.


             CERTIFICATE OF COMPLIANCE AND SERVICE

       This Certificate has been prepared in accordance with the requirements of

LR 5.1 and served on all counsel via the PACER-ECF system.

       This 8th day of Februrary, 2021.

                                          /s/ Bruce P. Brown
                                          Bruce P. Brown
                                          BRUCE P. BROWN LAW LLC
                                          1123 Zonolite Rd. NE, Suite 6
                                          Atlanta, Georgia 30306
                                          (404) 386-6856
                                          Counsel for Plaintiff Coalition for Good
                                          Governance




                                          PAGE 4
Case 1:17-cv-02989-AT Document 1063 Filed 02/08/21 Page 5 of 7




                                                                 E
                                                                 X
                                                                 H
                                                                  I
                                                                 B
                                                                  I
                                                                 T


                                                                 A
         Case 1:17-cv-02989-AT Document 1063 Filed 02/08/21 Page 6 of 7




              Currently Scheduled Elections through April 2021*

Date          Counties               Election
              DeKalb, Henry,
2/9/21        Rockdale               House Dist. 90
              Spalding, Fayette,
2/9/21        Pike, Upson            District Attorney
              DeKalb, Henry,
3/9/21        Rockdale               (Tentative) House District 90—Runoff--
3/16/21       Brantley               Probate
3/16/21       Brantley               County Board of Education Post 5
3/16/21       Clinch                 County Surveyor
3/16/21       Jasper                 County Commissioner District 1
3/16/21       Lamar                  County Magistrate Judge
3/16/21       Whitfield              County Commissioner
3/16/21       Twiggs                 County Bd of Education Chairman
3/16/21       Twiggs                 County Bd of Education 3
3/16/21       Haralson               County Commissioner Dist 4
3/16/21       Ware                   Sheriff
3/16/21       Macon                  Probate Judge
3/16/21       Macon                  SPLOST
3/16/21       Butts Co.              E-SPLOST
3/16/21       Carroll Co.            SPLOST
3/16/21       Catoosa Co.            E-SPLOST
3/16/21       Clay Co.               E-SPLOST
3/16/21       Clinch Co.             E-SPLOST
3/16/21       Dawson Co.             SPLOST VII
3/16/21       Dade Co.               Ballot Question
3/16/21       Decatur Co.            E-SPLOST
3/16/21       Dodge Co.              E-SPLOST
3/16/21       Elbert Co.             E-SPLOST
3/16/21       Glynn Co.              Referendum
3/16/21       Glynn Co.              SPLOST
3/16/21       Gordon Co.             E-SPLOST
3/16/21       Heard Co.              E-SPLOST
3/16/21       Henry Co.              E-SPLOST
3/16/21       Houston Co.            E-SPLOST
3/16/21       Jackson Co.            E-SPLOST
3/16/21       Lamar Co.              E-SPLOST
       Case 1:17-cv-02989-AT Document 1063 Filed 02/08/21 Page 7 of 7




 3/16/21     Liberty Co.              E-SPLOST
 3/16/21     Macon Co.                SPLOST
 3/16/21     McDuffie Co.             E-SPLOST
 3/16/21     Meriwether Co.           SPLOST
 3/16/21     Murray Co.               E-SPLOST
 3/16/21     Oconee Co.               E-SPLOST
 3/16/21     Pike Co.                 SPLOST
 3/16/21     Richmond Co.             SPLOST
 3/16/21     Schley Co.               SPLOST
 3/16/21     Screven Co.              E-SPLOST
 3/16/21     Sumter Co.               E-SPLOST
 3/16/21     Sumter Co.               E-SPLOST
 3/16/21     Tattnall Co.             Alcohol sales
 3/16/21     Troup Co.                E-SPLOST
 3/16/21     Walker Co.               E-SPLOST
 3/16/21     Wilkinson Co.            E-SPLOST
 4/13/21                              Runoffs from 3/16/21 elections

*Information obtained from Secretary of State Website as of February 15, 2021.
